                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           ANTHONY OLIVER,
                                  10                                                         Case No. 18-cv-07166-RS
                                                         Plaintiff,
                                  11                                                                  19-cv-00270-RS
                                                  v.
                                  12
Northern District of California
 United States District Court




                                           LYFT, INC.,                                       ORDER TO SHOW CAUSE
                                  13
                                                         Defendant.
                                  14

                                  15           Plaintiff Anthony Oliver is requested to submit briefing explaining why Lyft’s Motion to

                                  16   Change Venue in Case No. 18-cv-7166, filed on January 14, 2019, should not equally apply to

                                  17   Oliver’s recently related case against Lyft, Case No. 19-cv-270. Oliver’s briefing on this question

                                  18   should be no longer than 10 pages and must be submitted by March 27, 2019. Lyft may file a

                                  19   response, if it so chooses, no later than April 4, 2019.1

                                  20

                                  21   IT IS SO ORDERED.

                                  22   Dated: March 8, 2019

                                  23                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  24                                                     United States District Judge
                                  25
                                       1
                                  26     The order issued on March 1, 2019 in Case No. 18-cv-07166 remains in effect. Accordingly, the
                                       parties should refrain from filing additional motions in that case until the motion to transfer is
                                  27   resolved.

                                  28
